DENNIS, J.
The question of jurisdiction having been waived by the written agreement of counsel, the only point to be determined is the true creation of the 12-foot alley laid out by Wm. Russell in his deed to Neller in 1788. This alley bounded the northwesternmost outline of Caleb Hall’s ground, and he was entitled to its use in common, and the plaintiffs, as grantees under him, have the same right. The testimony of Martenet fixes beyond a doubt the northwesternmost outline of Caleb Hall’s property to be, as claimed by the plaintiffs, and as shown on the plat marked Defendant’s Exhibit S., 7-7, No. 1. The alley which it is attempted to locate adjoined the northwestern-most outline of this ground, and must therefore be the alley as shown on the said plat. Moreover, the defendant’s own deed from Sloan and the one to him from Stewart, trustee, both recognize this as being the true location, It follows, therefore, the plaintiff is entitled to the relief granted.